Title: To Thomas Jefferson from Nathanael Greene, 31 March 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Head Quarters Col Ramseys Deep River March 31st 1781

The time of service of the Militia under General Lawson and General Stevens is expird and they are dischargd, having honorably performed their duty agreeable to contract. It was unfortunate that their term of service expird at the time it did; but we could ask no more of the men than they were bound to perform nor would it answer any purpose as they cannot be prevaild on to continue in a disagreeable service longer than they are bound by agreement.
General Lawson will do himself the honor to present your Excellency this letter; and to him I beg leave to refer you for the state of all matters in this quarter.
If More Militia are orderd out, which will be indispensably necessary if the regular force is not ready to take the field, there is no man has a better claim to the command than General Lawson or Stevens. They are both valuable Officers.
I beg your Excellency to pay the greatest attention to the manufacturing shoes. More depends upon this than you readily imagine. I am much afraid our supply will be very unequal to our demands. My greatest dependance is on Virginia for support, and without he[r] exertions I cannot keep the field. The busine[ss] of transportation is an important object and [one] on which the whole operations depend. Unless your State accomodate their Laws to the demands of the service the Army must inevitably fall a sacrafice,  as this State is too much exhausted to give any considerable aid to the Army upon the most pressing emergency. I have long endeavored to impress upon the different Legislatures the impossibility of accomodating the operations of the Army to civil convenience; and the more serious they grow the less practicable the measure. Indeed civil polity must accomodate itself to the emergencys of war, or the people submit to the power of the enemy. There is no other alternative.
We have had a great struggle and our prospects are mended if seasonably supported, without which we shall soon have the same path to tread over again; and I cannot flatter myself with an equal degree of success; nor will the temper of the Army under its present difficulties enable me to make equal exertions. Send us Men and support the different branches of the Staff; and I am not without hopes of keeping the war at a distance from you in this quarter. At least my endeavors shall not be wanting.
I have the honor to be with the greatest respect Your Excellencys Most Obedt humble Sv

Nath Greene

